     Case 5:19-cv-01565-GW-SHK Document 16 Filed 05/08/20 Page 1 of 9 Page ID #:69


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                           Case No. 5:19-cv-1565-GW-SHK
     JAMES RUTHERFORD, an
12                                           Second Amended Complaint For
13   individual,                             Damages And Injunctive Relief For:

14                   Plaintiff,              1. VIOLATIONS OF THE
15                                              AMERICANS WITH DISABILITIES
     v.                                         ACT OF 1990, 42 U.S.C. §12181 et
16                                              seq. as amended by the ADA
17                                              Amendments Act of 2008 (P.L. 110-
     FENG XIN INVESTMENT, LLC, a
                                                325).
18   California limited liability company;
     EVERGREEN CAPITAL ASSETS,
19   LLC, a Delaware limited liability
20   company; and DOES 1-10, inclusive,
21
                    Defendants.
22

23

24
            Plaintiff, JAMES RUTHERFORD (“Plaintiff”), complains of Defendant
25
     FENG XIN INVESTMENT, LLC, a California limited liability company;
26
     EVERGREEN CAPITAL ASSETS, LLC, a Delaware limited liability company; and
27
     Does 1-10 (“Defendant”) and alleges as follows:
28
     ////

                                             1
                                  SECOND AMENDED COMPLAINT
     Case 5:19-cv-01565-GW-SHK Document 16 Filed 05/08/20 Page 2 of 9 Page ID #:70


 1                                         PARTIES:
 2          1.    A Plaintiff is substantially limited in performing one or more major life
 3   activities, including but not limited to: walking, standing, ambulating, sitting, in
 4   addition to twisting, turning and grasping objects. As a result of these disabilities,
 5   Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 6   With such disabilities, Plaintiff qualifies as a member of a protected class under the
 7   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 8   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 9   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
10   Plaintiff’s visits to Defendant’s facility and prior to instituting this action, Plaintiff
11   suffered from a “qualified disability” under the ADA, including those set forth in
12   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
13          2.    Plaintiff is informed and believes and thereon alleges that Defendant
14   FENG XIN INVESTMENT, LLC, owned the property located at 1555 East Amar
15   Road, West Covina, CA 91792 (“Property”) on or around November 3, 2018 and
16   that Defendant EVERGREEN CAPITAL ASSETS, LLC, owned the Property on or
17   around February 5, 2020.
18          3.    Plaintiff is informed and believes and thereon alleges that Defendant
19   EVERGREEN CAPITAL ASSETS, LLC owns the Property currently.
20          4.    Plaintiff does not know the true name of Defendant, its business
21   capacity, its ownership connection to the Subject Property serving Tony’s BBQ
22   (“Business”), or its relative responsibilities in causing the access violations herein
23   complained of. Plaintiff is informed and believes that each of the Defendants herein,
24   including Does 1 through 10, inclusive, is responsible in some capacity for the
25   events herein alleged, or is a necessary party for obtaining appropriate relief.
26   Plaintiff will seek leave to amend when the true names, capacities, connections, and
27   responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
28   ////

                                               2
                                 SECOND AMENDED COMPLAINT
     Case 5:19-cv-01565-GW-SHK Document 16 Filed 05/08/20 Page 3 of 9 Page ID #:71


 1                               JURISDICTION AND VENUE
 2          5.     This court has subject matter jurisdiction over this action pursuant to 28
 3   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 4          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 5   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 6   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 7   federal ADA claims in that they have the same nucleus of operative facts and arising
 8   out of the same transactions, they form part of the same case or controversy under
 9   Article III of the United States Constitution.
10          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
11   real property which is the subject of this action is located in this district and because
12   Plaintiff’s causes of action arose in this district.
13                                FACTUAL ALLEGATIONS
14          8.     Plaintiff went to the Business on or about November 3, 2018 and
15   February 5, 2020 for the dual purpose of purpose of visit and to confirm that this
16   public place of accommodation is accessible to persons with disabilities within the
17   meaning federal and state law.
18          9.     The Business is a facility open to the public, a place of public
19   accommodation, and a business establishment.
20          10.    Parking spaces are one of the facilities, privileges and advantages
21   reserved by Defendant to persons at the property serving the Business.
22          11.    Unfortunately, although parking spaces were one of the facilities
23   reserved for patrons, there were no designated parking spaces available for persons
24   with disabilities that complied with the Americans with Disability Act Accessibility
25   Guidelines (“ADAAG”) on November 3, 2018 and February 5, 2020.
26          12.    At each time, instead of having architectural barrier free facilities for
27   patrons with disabilities, Defendant has: there is no ADASAD compliant accessible
28   or van accessible parking signage in violation of Section 502.6; there is no

                                                3
                                  SECOND AMENDED COMPLAINT
     Case 5:19-cv-01565-GW-SHK Document 16 Filed 05/08/20 Page 4 of 9 Page ID #:72


 1   ADASAD compliant accessible parking or van accessible parking spaces with
 2   access aisles in the parking lot as required by Section 5002; the curb ramp providing
 3   access to the main entrance projects into the parking space access aisles in violation
 4   of Section 406.5 (curb ramps and the flared sides of curb ramps shall be located so
 5   that they do not project into vehicular traffic lanes, parking spaces, or parking access
 6   aisles); the slope of the curb ramp flares at the curb ramp connecting the accessible
 7   parking space access aisle to the accessible route exceeds 10% in violation of
 8   Section 406.3 which requires that the slope does not exceed 10% (parking spaces
 9   and access aisles serving them shall comply with 302; and access aisles shall be at
10   the same level as the parking spaces they serve, and changes in level are not
11   permitted); and, there is no accessible route connecting the parking to the main
12   entrance as required by Section 206.2.2 due to the outdoor dining area which
13   impedes the accessible route.
14           13.   Subject to the reservation of rights to assert further violations of law
15   after a site inspection found infra, Plaintiff asserts there are additional ADA
16   violations which affect him personally.
17           14.   Plaintiff is informed and believes and thereon alleges Defendant had no
18   policy or plan in place to make sure that there was compliant accessible parking
19   reserved for persons with disabilities prior to November 3, 2018 and February 5,
20   2020.
21           15.   Plaintiff is informed and believes and thereon alleges Defendant has no
22   policy or plan in place to make sure that the designated disabled parking for persons
23   with disabilities comport with the ADAAG.
24           16.   Plaintiff personally encountered these barriers. The presence of these
25   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
26   conditions at public place of accommodation and invades legal cognizable interests
27   created under the ADA.
28


                                                4
                                  SECOND AMENDED COMPLAINT
     Case 5:19-cv-01565-GW-SHK Document 16 Filed 05/08/20 Page 5 of 9 Page ID #:73


 1          17.   The conditions identified supra in paragraph 12 are necessarily related
 2   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
 3   the major life activities of walking, standing, ambulating, sitting, in addition to
 4   twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
 5   placard; and because the enumerated conditions relate to the use of the accessible
 6   parking, relate to the slope and condition of the accessible parking and accessible
 7   path to the accessible entrance, and relate to the distance of the accessible path to the
 8   accessible entrance.
 9          18.   As an individual with a mobility disability who at times relies upon a
10   wheelchair or other mobility device, Plaintiff has a keen interest in whether public
11   accommodations have architectural barriers that impede full accessibility to those
12   accommodations by individuals with mobility impairments.
13          19.   Plaintiff is being deterred from patronizing the Business and its
14   accommodations on particular occasions, but intends to return to the Business for the
15   dual purpose of availing himself of the goods and services offered to the public and
16   to ensure that the Business ceases evading its responsibilities under federal and state
17   law.
18          20.   Upon being informed that the public place of accommodation has
19   become fully and equally accessible, he will return within 45 days as a “tester” for
20   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
21   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
22          21.   As a result of his difficulty experienced because of the inaccessible
23   condition of the facilities of the Business, Plaintiff was denied full and equal access
24   to the Business and Property.
25          22.   The Defendant has failed to maintain in working and useable conditions
26   those features required to provide ready access to persons with disabilities.
27          23.   The violations identified above are easily removed without much
28   difficulty or expense. They are the types of barriers identified by the Department of

                                                5
                                  SECOND AMENDED COMPLAINT
     Case 5:19-cv-01565-GW-SHK Document 16 Filed 05/08/20 Page 6 of 9 Page ID #:74


 1   Justice as presumably readily achievable to remove and, in fact, these barriers are
 2   readily achievable to remove. Moreover, there are numerous alternative
 3   accommodations that could be made to provide a greater level of access if complete
 4   removal were not achievable.
 5         24.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 6   alleges, on information and belief, that there are other violations and barriers in the
 7   site that relate to his disability. Plaintiff will amend the Second Amended Complaint,
 8   to provide proper notice regarding the scope of this lawsuit, once he conducts a site
 9   inspection. However, the Defendant is on notice that the Plaintiff seeks to have all
10   barriers related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th
11   Cir. 2008) (holding that once a plaintiff encounters one barrier at a site, the plaintiff
12   can sue to have all barriers that relate to his disability removed regardless of whether
13   he personally encountered them).
14         25.    Without injunctive relief, Plaintiff will continue to be unable to fully
15   access Defendant’s facilities in violation of Plaintiff’s rights under the ADA.
16                               FIRST CAUSE OF ACTION
17    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
18      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
19                                        (P.L. 110-325)
20         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
21   above and each and every other paragraph in this Second Amended Complaint
22   necessary or helpful to state this cause of action as though fully set forth herein.
23         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
24   privileges, advantages, accommodations, facilities, goods, and services of any place
25   of public accommodation are offered on a full and equal basis by anyone who owns,
26   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
27   Discrimination is defined, inter alia, as follows:
28


                                               6
                                 SECOND AMENDED COMPLAINT
     Case 5:19-cv-01565-GW-SHK Document 16 Filed 05/08/20 Page 7 of 9 Page ID #:75


 1                a.     A failure to make reasonable modifications in policies, practices,
 2                       or procedures, when such modifications are necessary to afford
 3                       goods, services, facilities, privileges, advantages, or
 4                       accommodations to individuals with disabilities, unless the
 5                       accommodation would work a fundamental alteration of those
 6                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 7                b.     A failure to remove architectural barriers where such removal is
 8                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 9                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
10                       Appendix "D".
11                c.     A failure to remove architectural barriers where such removal is
12                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
13                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
14                       Appendix "D".
15         28.    Any business that provides parking spaces must provide accessible
16   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles shall
17   be at the same level as the parking spaces they serve. Changes in level are not
18   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
19   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
20   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
21   designated disabled parking space is a violation of the law and excess slope angle in
22   the access pathway is a violation of the law.
23         29.    A public accommodation must maintain in operable working condition
24   those features of its facilities and equipment that are required to be readily accessible
25   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
26         30.    Here, the failure to ensure that accessible facilities were available and
27   ready to be used by Plaintiff is a violation of law.
28


                                               7
                                 SECOND AMENDED COMPLAINT
     Case 5:19-cv-01565-GW-SHK Document 16 Filed 05/08/20 Page 8 of 9 Page ID #:76


 1         31.       Given its location and options, Plaintiff will continue to desire to
 2   patronize the Business but he has been and will continue to be discriminated against
 3   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 4   the barriers.
 5                                SECOND CAUSE OF ACTION
 6       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 7         32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 8   above and each and every other paragraph in this Second Amended Complaint
 9   necessary or helpful to state this cause of action as though fully set forth herein.
10         33.       California Civil Code § 51 et seq. guarantees equal access for people
11   with disabilities to the accommodations, advantages, facilities, privileges, and
12   services of all business establishments of any kind whatsoever. Defendant is
13   systematically violating the UCRA, Civil Code § 51 et seq.
14         34.       Because Defendant violates Plaintiff’s rights under the ADA,
15   Defendant also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
16   52(a).) These violations are ongoing.
17         35.       Plaintiff is informed and believes and thereon alleges that Defendant’s
18   actions constitute discrimination against Plaintiff on the basis of a disability, in
19   violation of the UCRA, Civil Code § 51 et seq., because Defendant has been
20   previously put on actual or constructive notice that the Business is inaccessible to
21   Plaintiff. Despite this knowledge, Defendant maintains its premises in an
22   inaccessible form, and Defendant has failed to take actions to correct these barriers.
23                                            PRAYER
24   WHEREFORE, Plaintiff prays that this court award damages provide relief as
25   follows:
26         1.        A preliminary and permanent injunction enjoining Defendant from
27   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
28   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with

                                                 8
                                   SECOND AMENDED COMPLAINT
     Case 5:19-cv-01565-GW-SHK Document 16 Filed 05/08/20 Page 9 of 9 Page ID #:77


 1   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 2   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 3   under the Disabled Persons Act (Cal. C.C. §54) at all.
 4         2.     An award of actual damages and statutory damages of not less than
 5   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 6         3.     An additional award of $4,000.00 as deterrence damages for each
 7   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 8   LEXIS 150740 (USDC Cal, E.D. 2016);
 9         4.     For reasonable attorney’s fees, litigation expenses, and costs of suit,
10   pursuant to 42 U.S.C. § 12205; California Civil Code §52;
11

12                              DEMAND FOR JURY TRIAL
13         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
14   raised in this Second Amended Complaint.
15

16   Dated: May 8, 2020                      MANNING LAW, APC
17

18                                       By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
19                                       Attorney for Plaintiff
20

21

22

23

24

25

26

27
28


                                              9
                                 SECOND AMENDED COMPLAINT
